Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
This office action is responsive to RCE filed on 02/04/2022. Claims 1, 9, and 17 are amended. Claims 1-20 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 9 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
(commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, machine learning models, memory devices, processor, user device, processor, user device, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, machine learning models, memory devices, processor, user device, processor, user device, machine learning model, non-transitory computer- readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of recommending personalized rewards based on customer profiles and customer preferences. As discussed above, taking the claim elements separately, the system, machine learning models, memory devices, processor, user device, processor, user device, machine learning model, non-transitory computer- readable medium perform(s) the steps or functions of receive from a first customer, a request for initiating recommendation of personalized rewards; determine that the first customer has used one or more of the personalized rewards; update, based on usage of the one or more of the personalized rewards a first machine learning model the first machine learning model used for identifying customers having similar customer parameters to the first customer; compare, a range of values corresponding to one or more customer parameters of the first customer with the values of the one or more customer parameters of a plurality of second customers to identify one or more of the plurality of second customers having customer parameter values that correspond to one or more of the customer parameter values associated with the first customer; analyze, customer profiles associated with the identified one or more of the second customers to determine a list of redeemable reward categories, wherein the customer profiles comprise historical purchase transaction information associated with the identified one or more of the second customers and wherein the 
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of recommending personalized rewards based on customer profiles and customer preferences. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (U.S. Patent Application Publication No. 20020010625) in view of Eric, (U.S. Patent Application Publication No. 20190087842) in view of Kothari et al., (U.S. Patent Application Publication No. 20110218884).
	As to Claim 1, Smith teaches a system for recommending personalized rewards (0002: providing personalized recommendations) based on customer profiles (0003: provide services for recommending products (books, compact discs, videos, etc.) to customers based on profiles) and customer preferences (0014:  personalized recommendations are based on the products or other items viewed by the customer during a current browsing session), and (0003: Recommendation services are also common for recommending Web sites, articles, and other types of informational content to users) using machine learning models (0075: machines (together with the associated code of the recommendation process 52), the system comprising: one or more memory devices (0181: memory 39) storing instructions (0181: (volatile RAM) of a physical server computer); and one or more processors (0044: multi-user computer systems) configured to execute the instructions to:receive from a user device associated with a first customer (Fig. 3A user A), (0019: provide personalized recommendations to users), a request for initiating recommendation of personalized rewards (0010: recommendations in response to requests from users),compare, using the first machine learning model, a range of values corresponding to one or more customer parameters (Fig. 5 Box 182: retrieve similar items lists from table), and (0091: the service retrieves the corresponding similar items list 64 from the similar items table 60 (step 82))  of the first customer with the values of the one or more customer parameters of a plurality of second customers (Fig. 5 Box 183: weight each similar items list based on users purchase date or rating of corresponding popular item) to identify one or more of the plurality of second customers having customer parameter values that correspond to one or more of the customer parameter values associated with the first customer (Fig. 5 Box 183: similar items list based on users), and (0091-0092: analyze, using a second machine learning model, customer profiles associated with the identified one or more of the second customers (Fig. 3A user B) to determine a list of redeemable reward categories (0012: analyzing user purchase histories, product viewing histories, and/or other types of historical browsing data reflecting users' interests in particular items), and (0013: create lists of their favorite items), wherein the customer profiles comprise historical purchase transaction information associated with the identified one or more of the second customers (0012: analyzing user purchase histories) and transmit a first recommendation to the user device associated with the first customer (0065: the recommendations into personalized Web pages transmitted to users).
Smith does not teach determine that the first customer has used one or more of the personalized rewards;
update, based on usage of the one or more of the personalized rewards, a first machine learning model, the first machine learning model used for identifying customers having similar customer parameters to the first customer.
However Eric teaches determine that the first customer has used one or more of the personalized rewards; (0028: the user… redeem the rewards), (0045: The rewards may include one or more of the following: a cash prize, a redeemable reward point, a redeemable reward credit, a product discount, a free product, a trip, an event, and so forth. The reward may be applied to the purchase of the product selected by the user), update, based on usage of the one or more of the personalized rewards (claim 6: rewards are provided by one or more of the following: a brand, an advertiser, a sponsor, and a marketer)… (0053: the machine learning and adaptive logic may update the user profile to include data about preferred items selected by the user and the prior purchase history of the user… abstract: providing, based on the analysis, rewards to the user according to predetermined rules), a first machine learning model (0053: the machine learning and adaptive logic), the first machine learning model used for identifying customers having similar customer parameters to the first customer; (0053: algorithms may be based on characteristics of the advertised items, the purchase history of the user and other users who search for or purchase similar items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include update, based on usage of the one or more of the personalized rewards, a first machine learning model, the first machine learning model used for identifying customers having similar customer parameters to the first customer of Eric. Motivation to do so comes from the knowledge well known in the art that update, based on usage of the one or more of the personalized rewards, a first machine learning model, the first machine learning model used for identifying customers having similar customer parameters to the first customer would help provide a content to more customers that have the similar taste as the first customer which would increase the sale and that therefore make the method/system more accurate and more profitable.
Smith does not teach wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and
the first recommendation comprising the list of reward purchase categories determined based on the analyzing.
However Kothari teaches wherein the redeemable reward categories (0071: For example, Amex applies a standard 1 cent per point exchange value or ratio for several of its redemption categories) comprise rewards that are redeemable for consumer purchase transactions (0071: determining the  and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or international upgrades from each of coach or economy class to each of business class and first class, and so forth. The average value may be determined by assigning a cash value to each category and then multiplying each by the relative frequency or percentage of miles used in each class. This results in a composite value for the points so awarded),the first recommendation comprising the list of reward purchase categories determined based on the analyzing; (0124: "dashboard" shown in FIG. 10A, which lists the user's rewards programs), (Fig. 10A: Name American, Balance 100,800 miles…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing of Kothari. Motivation to do so comes from the knowledge well known in the art that wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing would help provide accurate reward point value which would therefore make the method/system more accurate.

As to Claim 2, Smith, Eric and Kothari teach the system of claim 1.
Smith further teaches wherein the one or more customer parameters include a customer age, a customer income, a customer location, a customer spending trend (0047: users… purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles,  or a customer credit score.

As to Claim 3, Smith, Eric and Kothari teach the system of claim 1.
Kothari further teaches wherein the list of reward categories include gas rewards, travel rewards, grocery rewards, casino rewards, hotel stay rewards, restaurant deals, or movie ticket rewards; (0003: Examples of such programs are manifest. Some credit card companies offer cash back, the sum rebated depending on the user's purchases over a period of time. Other credit card companies offer alternative rewards in the form of miles, points, credits, or other currency units, based on the credit card holder's use of the card. Hotel chains offer points, often for free lodging or other incentive, based on the user's purchases. Airlines offer frequent flyer miles based on the trips purchased and flown by the traveler. One unique aspect of some of these programs is that the incentive or benefit generally accrues to the traveler, rather than to the person or company purchasing the product or service, e.g., the user's employer. The user thus has an incentive to purchase products or services from selected providers because of the benefits provided in exchange for the accrued frequent flyer miles, credit card points, or other reward program currency units.), and (0004: One provider typically cannot meet all of the user's needs or desires in a given category of goods or services. Therefore a typical user may participate in several such plans, such as two or more airlines that fly to different locations, two or more major credit cards that are accepted in different establishments, two hotel chains with different locations, and so forth. It is difficult to keep track of one's points, miles or other "earnings" under a plurality of such plans. Adding to the complexity is that merchants and providers may have "partners," who honor each other's rewards. Thus, an airline may accept credit card points or hotel credits, while hotels may accept credit card points, and so forth).

As to Claim 4, Smith, Eric and Kothari teach the system of claim 1.
the one or more processors being further configured to execute evaluate the utilization of the recommended rewards associated with the selected one or more reward categories; and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or international upgrades from each of coach or economy class to each of business class and first class, and so forth. The average value may be determined by assigning a cash value to each category and then multiplying each by the relative frequency or percentage of miles used in each class. This results in a composite value for the points so awarded. Other modifications or changes may be made based on changes in the programs or in perceived value received).

As to Claim 5, Smith, Eric and Kothari teach the system of claim 1.
Kothari further teaches the one or more processors being further configured to execute instructions to:select the one or more reward categories based on the customer profiles associated with the identified one or more of the second customers; and (Fig. 10A customer profile of customers), recommend rewards associated with the dynamically selected one or more reward categories; (0078: recommend 41 at least one rewards or incentives program which may be better for the particular user either in general or for a class of transactions or for just a single transaction).

As to Claim 6, Smith, Eric and Kothari teach the system of claim 3.
Smith further teaches the one or more processors being further configured to execute instructions to:select the one or more reward categories (0139: recommend the optimal reward program for an individual user) based on a customer profile associated with the first customer; and(Fig. 10A customer profile of customers),recommend rewards associated with the dynamically selected one or more reward categories; (0139: recommend the optimal reward program for an individual user).

As to Claim 7, Smith, Eric and Kothari teach the system of claim 4.
Smith further teaches wherein the algorithm includes a machine learning algorithm; (0005: content-based methods generally require that the items include some form of content that is amenable to feature extraction algorithms), and (0064: code modules that are executed by a computer system to perform a particular task or set of related tasks).

As to Claim 8, Smith, Eric and Kothari teach the system of claim 1.
Kothari further teaches the one or more processors being further configured to execute instructions to:determine the personalized rewards (0063: personalization analysis) based on maximum savings that the first customer would receive on gas purchases, grocery shopping, or travel tickets; (0007: computerized comparison shopping engine that presents to users the best offers in terms of lower price, lower cost, and higher value and enables users to compare offers that may be in one of multiple, distinct payment currencies. The currencies may include various elements and combinations of cash or credit card payments, redemption of reward program miles, points, credits, or other units, transfer of reward program units, upgrades, and the like. In various embodiments the disclosure further relates to systems and methods for determining availability, lowest prices, comparable costs, relative values, other relevant analyses, and facilitating or executing a purchase of a product or service via any one of multiple payment methods, including forms of "currency" such as foreign currency, domestic currency, real currency, virtual currency, cash, checks, wire transfers, credit, debit, miles, points, credits, certificates, gift cards, 

	As to Claim 9, Smith teaches a computer implemented method for recommending personalized rewards (0002: providing personalized recommendations) based on customer profiles (0003: provide services for recommending products (books, compact discs, videos, etc.) to customers based on profiles) and customer preferences (0014:  personalized recommendations are based on the products or other items viewed by the customer during a current browsing session), and (0003: Recommendation services are also common for recommending Web sites, articles, and other types of informational content to users) using machine learning models, (0075: machines (together with the associated code of the recommendation process 52), the method comprising:receiving, from a user device associated with a first customer (Fig. 3A user A), (0019: provide personalized recommendations to users), a request for initiating recommendation of personalized rewards (0010: recommendations in response to requests from users),comparing, using the first machine learning model, a range of values corresponding to each of the one or more customer parameters (Fig. 5 Box 182: retrieve similar items lists from table), and (0091: the service retrieves the corresponding similar items list 64 from the similar items table 60 (step 82))  of the first customer with the values of the one or more customer parameters of a plurality of second customers (Fig. 5 Box 183: weight each similar items list based on users purchase date or rating of corresponding popular item) to identify one or more of the plurality of second customers having customer parameter values that correspond to one or more of the customer parameter values associated with the first customer (Fig. 5 Box 183: similar items list based on users), and (0091-0092: the similar items lists 64 are optionally weighted based on information about the user's affinity for the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations ultimately presented to the user. In one implementation described below, the user is presumed to have a greater affinity for recently analyzing, using a second machine learning model, customer profiles associated with the identified one or more of the second customers (Fig. 3A user B) to determine a list of redeemable reward categories (0012: analyzing user purchase histories, product viewing histories, and/or other types of historical browsing data reflecting users' interests in particular items), and (0013: create lists of their favorite items), wherein the customer profiles comprise historical purchase transaction information associated with the identified one or more of the second customers (0012: analyzing user purchase histories) and transmitting a first recommendation to the user device associated with the first customer (0065: the recommendations into personalized Web pages transmitted to users).
Smith does not teach determine that the first customer has used one or more of the personalized rewards;
update, based on usage of the one or more of the personalized rewards, a first machine learning model, the first machine learning model used for identifying customers having similar customer parameters to the first customer.
However Eric teaches determining that the first customer has used one or more of the personalized rewards; (0028: the user… redeem the rewards), (0045: The rewards may include one or more of the following: a cash prize, a redeemable reward point, a redeemable reward credit, a product discount, a free product, a trip, an event, and so forth. The reward may be applied to the purchase of the product selected by the user),updating, based on usage of the one or more of the personalized rewards (claim 6: rewards are provided by one or more of the following: a brand, an advertiser, a sponsor, and a marketer)… (0053: the machine learning and adaptive logic may update the user profile to include data about preferred items selected by the user and the prior purchase history of the user… abstract: providing, based on the analysis, rewards to the user according to predetermined rules), a first machine learning model (0053: the machine learning and adaptive  used for identifying customers having similar customer parameters to the first customer; (0053: algorithms may be based on characteristics of the advertised items, the purchase history of the user and other users who search for or purchase similar items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include updating, based on usage of the one or more of the personalized rewards a first machine learning model used for identifying customers having similar customer parameters to the first customer of Eric. Motivation to do so comes from the knowledge well known in the art that updating, based on usage of the one or more of the personalized rewards a first machine learning model used for identifying customers having similar customer parameters to the first customer would help provide a content to more customers that have the similar taste as the first customer which would increase the sale and that therefore make the method/system more accurate and more profitable.
Smith does not teach wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and
the first recommendation comprising the list of reward purchase categories determined based on the analyzing.
However Kothari teaches wherein the redeemable reward categories (0071: For example, Amex applies a standard 1 cent per point exchange value or ratio for several of its redemption categories) comprise rewards that are redeemable for consumer purchase transactions (0071: determining the exchange or redemption value per reward program unit); and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or international upgrades from each of coach or economy class to the first recommendation comprising the list of reward purchase categories determined based on the analyzing ; (0124: "dashboard" shown in FIG. 10A, which lists the user's rewards programs), (Fig. 10A: Name American, Balance 100,800 miles…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing of Kothari. Motivation to do so comes from the knowledge well known in the art that wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing would help provide accurate reward point value which would therefore make the method/system more accurate.

As to Claim 10, Smith, Eric and Kothari teach the method of claim 9.
Smith further teaches wherein the one or more customer parameters include a customer age, a customer income, a customer location, a customer spending trend (0047: users… purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles, toys, and electronics products), and  (0052: listing of items that are "known" to be of interest to a user (e.g., a list of items purchased, rated, and/or viewed by the user) and (Fig. 5 box 180: identify all popular items purchased or rated by user),  or a customer credit score.

As to Claim 11, Smith, Eric and Kothari teach the method of claim 9.
Kothari further teaches wherein the list of reward categories include gas rewards, travel rewards, grocery rewards, casino rewards, hotel stay rewards, restaurant deals, or movie ticket rewards; (0003: Examples of such programs are manifest. Some credit card companies offer cash 

As to Claim 12, Smith, Eric and Kothari teach the method of claim 9.
Kothari further teaches further comprising:evaluate the utilization of the recommended rewards associated with the selected one or more reward categories; and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or update an algorithm based on the evaluation; (0071: algorithms may be developed to calculate past or expected conversion values).

As to Claim 13, Smith, Eric and Kothari teach the method of claim 9.
Kothari further teaches further comprising:select the one or more reward categories based on the customer profiles associated with the identified one or more of the second customers; and (Fig. 10A customer profile of customers),recommend rewards associated with the dynamically selected one or more reward categories; (0078: recommend 41 at least one rewards or incentives program which may be better for the particular user either in general or for a class of transactions or for just a single transaction).

As to Claim 14, Smith, Eric and Kothari teach the method of claim 11.
Smith further teaches further comprising:select the one or more reward categories (0139: recommend the optimal reward program for an individual user) based on a customer profile associated with the first customer; and (Fig. 10A customer profile of customers),recommend rewards associated with the dynamically selected one or more reward categories; (0139: recommend the optimal reward program for an individual user).

As to Claim 15, Smith, Eric and Kothari teach the method of claim 12.
wherein the algorithm includes a machine learning algorithm; (0005: content-based methods generally require that the items include some form of content that is amenable to feature extraction algorithms), and (0064: code modules that are executed by a computer system to perform a particular task or set of related tasks).

As to Claim 16, Smith, Eric and Kothari teach the method of claim 9.
Kothari further teaches further comprising:determine the personalized rewards (0063: personalization analysis) based on maximum savings that the first customer would receive on gas purchases, grocery shopping or travel tickets; (0007: computerized comparison shopping engine that presents to users the best offers in terms of lower price, lower cost, and higher value and enables users to compare offers that may be in one of multiple, distinct payment currencies. The currencies may include various elements and combinations of cash or credit card payments, redemption of reward program miles, points, credits, or other units, transfer of reward program units, upgrades, and the like. In various embodiments the disclosure further relates to systems and methods for determining availability, lowest prices, comparable costs, relative values, other relevant analyses, and facilitating or executing a purchase of a product or service via any one of multiple payment methods, including forms of "currency" such as foreign currency, domestic currency, real currency, virtual currency, cash, checks, wire transfers, credit, debit, miles, points, credits, certificates, gift cards, commitments to undertake specific actions, and other potential payment methods and currencies as disclosed throughout this disclosure or as understood by one of ordinary skill in the art).

	As to Claim 17, Smith teaches a non-transitory computer-readable medium storing instructions executable by one or more processors to perform operations for recommending personalized rewards (0002: providing personalized recommendations) based on customer profiles (0003: provide services for recommending products (books, compact discs, videos, etc.) to customers based on profiles) and customer preferences (0014:  personalized recommendations are based on the products or other items viewed by the customer during a current browsing session), and (0003:  using machine learning models, the (0075: machines (together with the associated code of the recommendation process 52), operations comprising:receiving, from a user device associated with a first customer (Fig. 3A user A), (0019: provide personalized recommendations to users), a request for initiating recommendation of personalized rewards (0010: recommendations in response to requests from users),comparing, using the first machine learning model, a range of values corresponding to each of the one or more customer parameters (Fig. 5 Box 182: retrieve similar items lists from table), and (0091: the service retrieves the corresponding similar items list 64 from the similar items table 60 (step 82))  of the first customer with the values of the one or more customer parameters of a plurality of second customers (Fig. 5 Box 183: weight each similar items list based on users purchase date or rating of corresponding popular item) to identify one or more of the plurality of second customers having customer parameter values that correspond to one or more of the customer parameter values associated with the first customer (Fig. 5 Box 183: similar items list based on users), and (0091-0092: the similar items lists 64 are optionally weighted based on information about the user's affinity for the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations ultimately presented to the user. In one implementation described below, the user is presumed to have a greater affinity for recently purchased items over earlier purchased items),analyzing, using a second machine learning model, customer profiles associated with the identified one or more of the second customers (Fig. 3A user B) to determine a list of redeemable reward categories (0012: analyzing user purchase histories, product viewing histories, and/or other types of historical browsing data reflecting users' interests in particular items), and (0013: create lists of their favorite items), wherein the customer profiles comprise historical purchase transaction information associated with the identified one or more of the second customers and (0012: analyzing user purchase histories),transmitting a first recommendation to the user device associated with the first customer, (0065: the recommendations into personalized Web pages transmitted to users).
Smith does not teach determining that the first customer has used one or more of the personalized rewards;updating, based on usage of the one or more of the personalized rewards a first machine learning model used for identifying customers having similar customer parameters to the first customer.
However Eric teaches determining that the first customer has used one or more of the personalized rewards; (0028: the user… redeem the rewards), (0045: The rewards may include one or more of the following: a cash prize, a redeemable reward point, a redeemable reward credit, a product discount, a free product, a trip, an event, and so forth. The reward may be applied to the purchase of the product selected by the user),updating, based on usage of the one or more of the personalized rewards (claim 6: rewards are provided by one or more of the following: a brand, an advertiser, a sponsor, and a marketer)… (0053: the machine learning and adaptive logic may update the user profile to include data about preferred items selected by the user and the prior purchase history of the user… abstract: providing, based on the analysis, rewards to the user according to predetermined rules), a first machine learning model (0053: the machine learning and adaptive logic), used for identifying customers having similar customer parameters to the first customer; (0053: algorithms may be based on characteristics of the advertised items, the purchase history of the user and other users who search for or purchase similar items). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include updating, based on usage of the one or more of the personalized rewards a first machine learning model used for identifying customers having similar customer parameters to the first customer of Eric. Motivation to do so comes from the knowledge well known in the art that updating, based on usage of the one or more of the personalized rewards a first machine learning model used for identifying customers having similar customer parameters to the first customer would help provide a content to more customers that have the similar taste as the first customer 
Smith does not teach wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions; and
the first recommendation comprising the list of reward purchase categories determined based on the analyzing.
However Kothari teaches wherein the redeemable reward categories (0071: For example, Amex applies a standard 1 cent per point exchange value or ratio for several of its redemption categories) comprise rewards that are redeemable for consumer purchase transactions; and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or international upgrades from each of coach or economy class to each of business class and first class, and so forth. The average value may be determined by assigning a cash value to each category and then multiplying each by the relative frequency or percentage of miles used in each class. This results in a composite value for the points so awarded),the first recommendation comprising the list of reward purchase categories determined based on the analyzing; (0124: "dashboard" shown in FIG. 10A, which lists the user's rewards programs), (Fig. 10A: Name American, Balance 100,800 miles…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing of Kothari. Motivation to do so comes from the wherein the redeemable reward categories comprise rewards that are redeemable for consumer purchase transactions, and the first recommendation comprising the list of reward purchase categories determined based on the analyzing would help provide accurate reward point value which would therefore make the method/system more accurate.

As to Claim 18, Smith, Eric and Kothari teach the non-transitory computer-readable medium of claim 17.
Smith further teaches wherein the one or more customer parameters include a customer age, a customer income, a customer location, a customer spending trend (0047: users… purchases from an online catalog of purchasable items or "products," such as book titles, music titles, video titles, toys, and electronics products), and  (0052: listing of items that are "known" to be of interest to a user (e.g., a list of items purchased, rated, and/or viewed by the user) and (Fig. 5 box 180: identify all popular items purchased or rated by user), or a customer credit score.

As to Claim 19, Smith, Eric and Kothari teach the non-transitory computer-readable medium of claim 17.
Kothari further teaches wherein the list of reward categories include gas rewards, travel rewards, grocery rewards, casino rewards, hotel stay rewards, restaurant deals, or movie ticket rewards; (0003: Examples of such programs are manifest. Some credit card companies offer cash back, the sum rebated depending on the user's purchases over a period of time. Other credit card companies offer alternative rewards in the form of miles, points, credits, or other currency units, based on the credit card holder's use of the card. Hotel chains offer points, often for free lodging or other incentive, based on the user's purchases. Airlines offer frequent flyer miles based on the trips purchased and flown by the traveler. One unique aspect of some of these programs is that the incentive or benefit generally accrues to the traveler, rather than to the person or company purchasing the product or service, e.g., the user's employer. The user thus has an incentive to purchase products or services from selected providers because of the benefits provided in exchange for the accrued frequent flyer miles, credit card points, or 

As to Claim 20, Smith, Eric and Kothari teach the non-transitory computer-readable medium of claim 17.
Kothari further teaches the operations further comprising:evaluating the utilization of the recommended rewards associated with the selected one or more reward categories; and (0090: The value awarded to reward program points, miles or other credits may be evaluated in a number of ways. The actual awarded value is not determined until these points are used, of course. Nevertheless, an average value may be determined based on historical use of the points, either by the total population of users, by a subset of the population, or by the individual person in question at the moment of contemplating a purchase. In one embodiment, a particular value may be assigned to each redemption category, such as use of domestic coach, international coach, business class domestic, business class international, first class domestic, first class international, and domestic or international upgrades from each of coach or economy class to each of business class and first class, and so forth. The average value may be determined by assigning a cash value to each category and then multiplying each by the relative frequency or percentage of miles used in each class. This results in a composite value for the points so awarded. Other modifications or changes may be made based on changes in the programs or in perceived value received),updating an algorithm based on the evaluation; (0071: algorithms may be developed to calculate past or expected conversion values).	

	
	
NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Building a Next Best Action model using reinforcement learning” describes “In this tutorial, we discuss how traditional targeting and personalization models such as look-alike and collaborative filtering can be combined with reinforcement learning to optimize multi-step marketing action policies (aka Next Best Action policies). We use methods that were originally developed and tested by Adobe and Alibaba, and they proved to be effective in a number of practical use cases. [1][2] For this tutorial, we chose to use a simple testbed environment with synthetic data to explain the model design and implementation more cleanly; we will present a practical case study in another blog post.”.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US6853982B2 teaches similar invention which describes Various methods are disclosed for monitoring user browsing activities, and for using such information to provide session-specific item recommendations to users. In one embodiment, a monitoring component of a merchant's Web site maintains a record of products viewed by each user during a current browsing session--preferably based on visits to product detail pages. A recommendations component uses the resulting history of viewed products to identify additional products to recommend, preferably using a pre-existing table that maps products to related products. In one embodiment, this table is generated by periodically analyzing user browsing histories to identify correlations between purchases, viewing events, and/or other actions performed with respect to particular products. The recommended items may be displayed together with an option to individually deselect the recently viewed items on which the recommendations are based. Embodiments are also disclosed that use recent browse node visits, and recent searches, to generate the recommendations.

	
	

Response to Arguments
6.	Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of recommending personalized rewards based on customer profiles and customer preferences which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to recommending personalized rewards based on customer profiles and customer preferences does not add technical improvement to the abstract idea. The recitations to “system, machine learning models, memory devices, processor, user device, processor, user device, machine learning model, non-transitory computer- readable medium” perform(s) the steps or functions of receive from a first customer, a request for initiating recommendation of personalized rewards; determine that the first customer has used one or more of the personalized rewards; update, based on usage of the one or more of the personalized rewards a first machine learning model 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to recommending personalized rewards based on customer profiles and customer preferences does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, machine learning models, memory devices, processor, user device, processor, user device, machine learning model, non-transitory computer- readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of recommending personalized rewards based on customer profiles and customer preferences. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
D.	With regards to applicant's arguments with respect to 35 U.S.C 103 arguments has been fully considered but are moot in view of the new grounds of rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621